266 F.3d 791 (8th Cir. 2001)
MOSE YOUNG, APPELLANT,v.DEE JOYCE HAYES, CIRCUIT ATTORNEY FOR THE CITY OF ST. LOUIS IN HER INDIVIDUAL AND OFFICIAL CAPACITY; AND ALFRED D. LUEBBERS, SUPERINTENDENT, POTOSI CORRECTIONAL CENTER, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY, APPELLEES.
No. 00-3900EM
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Filed: February 6, 2001

Appeal from the United States District Court for the Eastern District of Missouri.
Before Richard S. Arnold, Beam, and Morris Sheppard Arnold, Circuit Judges.

ORDER AND JUDGMENT

1
The motion to dismiss the appeal is granted, and the appeal is dismissed as moot.  The appellant's potential witness has obtained new employment and is no longer subject to the possibility of intimidation by the defendant.  It was not an abuse of discretion for the District Court to decline to grant leave to amend the complaint to assert a claim for nominal damages.


2
The stay of execution previously entered by this Court is dissolved.


3
Let the mandate issue forthwith.